Citation Nr: 1530946	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  10-40 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

REMAND

The Veteran had active service from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board notes that the instant matter was most recently before it in September 2014, at which time the Board, among others things, denied service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus and/or herbicide exposure.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, the Veteran's then-representative and VA's General Counsel filed a joint motion with the Court to vacate the Board's decision with respect to the Board's denial of service connection for erectile dysfunction, which motion was granted by the Court the same month.  The basis for the Joint Motion included the Board's failure to address sufficiently the adequacy of the medical evidence with regard to the issue of aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that secondary service connection is a two-part issue that involves causation and/or aggravation); 38 C.F.R. § 3.310 (2014) (providing that "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected").
 
In its September 2014 decision, the Board found that the medical evidence of record supported a finding that the Veteran's erectile dysfunction was not caused by his diabetes mellitus, as his erectile dysfunction manifested approximately 10 years prior to when he was diagnosed as having diabetes mellitus and a VA examiner had opined against a causal relationship.  Regarding the issue of aggravation, the Board acknowledged that the VA examiner did not render an opinion as to whether the Veteran's diabetes mellitus had caused a worsening of the Veteran's erectile dysfunction, but found the examiner's failure to do so to be harmless because the evidence of record still would not support a separate compensable rating for erectile dysfunction.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.

In the Joint Motion, the parties pointed out that a medical opinion that focuses solely on causation is inadequate to address whether a service-connected disability aggravated another condition.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  Regarding the Board's finding that the examiner's failure to opine as to aggravation was harmless, the parties agreed that, regardless of whether a compensable rating was warranted, if service-connection for erectile dysfunction was awarded, the Veteran would potentially be eligible for special monthly compensation under 38 C.F.R. § 3.350.  The parties therefore agreed that the examiner's failure to render an opinion on aggravation did not equate to harmless error and that remand was required for the Board to, among other things, consider whether further development is necessary.

Overall, the Board finds that compliance with terms of the parties' Joint Motion requires the Board to remand the issue of entitlement to service connection for erectile dysfunction.  This is so because the VA examiner failed to consider whether it is at least as likely as not that the Veteran's service-connected diabetes has made chronically worse his diagnosed erectile dysfunction.  See Allen, supra; 38 C.F.R. § 3.310.  Accordingly, a remand is necessary to ensure the adequacy of the evidence developed in connection with the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

Accordingly, the case is REMANDED to the AOJ for the following action:

1. The claims folder, and a copy of this remand, must be provided to and reviewed by the VA clinician who conducted the May 2012 male reproductive examination, if still available.  The examiner should provide an addendum to the report that includes an opinion as to whether it is at least as likely as not the Veteran's service-connected diabetes mellitus has made chronically worse the Veteran's erectile dysfunction.  

Th examiner is reminded that merely stating a conclusory opinion is not sufficient.  An explanation for the requested opinion is required, which should include reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming the opinion.  

If the examiner determines that the requested opinion cannot be rendered without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined, such as whether the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

(If the requested examiner is no longer available, the claims folder should be forwarded to another VA clinician to answer the question set forth above.  If additional evidentiary development is suggested or if another examination is required to formulate an opinion by the examiner, the AOJ should ensure that any additional development is undertaken in order to obtain a definitive opinion.)

2.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

